Motion granted only insofar as to clarify the order of this court entered on November 20, 1980 [78 AD2d 821] by amending said order to add at the end thereof: “By our language we do not require any defendant to appear in any jurisdiction where it is not otherwise subject to suit. Defendant United Technology of New York is directed to stipulate to accept service in the State of Connecticut.” In all other respects the motion is denied. Concur — Murphy, P. J., Sandler, Ross, Silverman and Carro, JJ.